Citation Nr: 0313479	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-18 850	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut





THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.  





ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION


The veteran served on active duty from December 1967 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the RO 
which, in part, denied the veteran's claim for special 
monthly pension by reason of being housebound.  In September 
2001, the Board remanded the claim to the RO for additional 
development.  The case was returned to the Board in May 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran has been assigned a non-service connected 
pension based on permanent and total disability.  

3.  The veteran has no single disability ratable as 100 
percent disabling.  His psychiatric disorder is rated 70 
percent disabling.

4.  The veteran's disability does not render him 
substantially confined to his dwelling or immediate premises.  


CONCLUSION OF LAW

The requirements for special monthly pension at the 
housebound rate are not met.  38 U.S.C.A. §§ 1502, 1521(e) 
5100 et. seq. (West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, 3.352 and 3.351 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the June 2002 correspondence.  In 
this regard, the Board notes that the June 2002 RO 
correspondence made specific reference to evidence that would 
be obtained by the Board and records that the veteran was 
asked to submit in support of his appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, the Board finds that the claims 
are ready to be reviewed on the merits.  See VCAA; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, letters to 
the veteran have informed him as to evidence he should 
submit, and informed him of what the VA would obtain.  As 
there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  

It is noted that a VA eye examination was scheduled for the 
veteran and RO correspondence was sent to the veteran 
regarding his failure to report.  He failed to appear for the 
examination without any cause given and failed to respond to 
the RO correspondence.  In addition, the veteran was informed 
of the provisions of 38 C.F.R. § 3.655 regarding his failure 
to appear for an examination by virtue of the September 2001 
Board Remand.  In Wood v. Derwinski, 1 Vet. App. 190 (1991) 
the Court indicated that the duty to assist is not always a 
one-way street and veterans must cooperate with VA's efforts 
to provide adequate medical examinations.  See also Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Board finds that all 
reasonable efforts have been expended by VA to afford the 
veteran a VA examination.  Further, the Board finds that to 
the extent possible, any duty to assist to obtain any 
additional treatment records has been satisfied.  Thus, the 
Board can proceed with adjudication of this claim.  

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).  

VA mental health notes dated in May 1998 and January 1999 
show that the veteran was seen for a diagnosed major 
depressive disorder, recurrent, non-psychotic.  

Lay statements from two of the veteran's friends were 
received in January 1999.  The statements essentially 
reflected that the veteran suffered from depression of such 
severity that it prevented him from engaging in his 
profession as a lawyer or otherwise earning a living.  It was 
noted that he was withdrawn and had financial difficulties.  
The statements noted that the veteran also had a history of 
alcoholism which he was trying to control.  

In a March 1997 private physician's statement, B. R., M.D., 
noted that the veteran was treated with supportive 
psychotherapy and medication management for his psychiatric 
disorder.  The doctor stated that it was progressively 
difficult for the veteran to function due to depression and 
alcohol-related problems.  It was noted that despite a 
history of electroconvulsive therapy (ECT) treatment 
following a serious suicide attempt in 1993, the veteran did 
not achieve full remission of his psychiatric symptoms.  

An April 1997 hospital discharge summary reflects that the 
veteran was admitted due to exacerbation of psychiatric 
illness, suicide attempt and alcohol dependence.  Discharge 
diagnoses included bipolar disorder, alcohol dependence, 
cannabis abuse.  

A March 1998 Disability Determination Services form regarding 
the veteran's psychiatric impairment was completed by Dr. R.  
The doctor indicated that the veteran was oriented times 
three.  It was noted that the veteran's memory was somewhat 
impaired due to lack of concentration and the after effects 
of ECT treatment.  The doctor related that the veteran had no 
hallucinations or delusions, even during the most severe 
psychiatric episodes.  It was noted that the veteran was 
never free of depression but was sufficiently symptom free to 
conduct routine activities around 50 percent of the time.  
The doctor indicated that the veteran was unable to sustain 
his activities as a lawyer and was in danger of being 
disbarred for incompetence.  The diagnosis was recurrent, 
major depression.  

In an April 1999 RO decision, entitlement to non-service 
connected pension was granted.  Entitlement to special 
monthly pension by reason of being housebound was denied.  
The RO rated the veteran's sole disability as bipolar 
disorder, rated 70 percent disabling.  

VA medical records dated from January 1997 to October 2002 
essentially reflect treatment for a variety of complaints 
including major depressive disorder and alcohol dependence.  
A January 1999 record reflects that the veteran described 
ongoing mood fluctuation every few days, varying from mild 
depression to euthymia.  An August 2000 record notes that the 
veteran showed partial response to treatment with residuals 
symptoms of intermittent, brief depression.  A June 2001 
record reflected that the veteran was psychiatrically stable.  
It was noted that transportation was an ongoing, chronic 
problem making it difficult for him to keep up with his 
medical appointments.  A March 2002 record shows a diagnosis 
of major depressive disorder, recurrent, non-psychotic and 
alcohol dependence, in remission since 1997.  His Global 
Assessment of Functioning (GAF) score was 55.  Another March 
2002 record reveals that the diagnostic assessment included 
simple myopia with presbyopia, bilaterally; blepharitis, 
bilaterally, and normal tension, glaucoma suspected, 
bilaterally.  Records dated in April 2002 show that the 
veteran was psychiatrically stable.  It was noted that the 
veteran reported a history of bipolar disorder which was well 
managed.  No recent episodes of mania or depression were 
reported.  The GAF score was 55.  A July 2002 record revealed 
that the veteran's symptoms included anergia, anhedonia, 
sleep disturbance and social isolation.  A September 2002 
record notes that the veteran was stopped on suspicion of 
DUI, refused a Breathalyzer and received an automatic 60 day 
suspension of his driver's license.  The diagnostic 
assessments included recurrence of alcohol intake and 
continued depressed mood.  

Records from the Social Security Administration (SSA) were 
received in September 2002.  It was noted that the veteran 
was awarded disability benefits due to "affective 
disorders."  A March 1998 personal data questionnaire was 
submitted in connection with the veteran's claim for SSA 
benefits.  A friend of the veteran's indicated that the 
veteran rarely went out alone due to depression.  IT was 
noted that he got around the community by obtaining rides 
from friends since his driver's license was suspended.  

On VA general medical examination in September 2002, the 
veteran gave a history of meningitis during service with no 
apparent residuals.  He reported that he was exposed to Agent 
Orange while stationed in Thailand.  A history of treatment 
for psychiatric complaints, including multiple 
hospitalizations was noted.  The veteran reported that the 
veteran went to an AA meeting once a week, went to church on 
Tuesday mornings, went shopping once a week and to medical 
appointments as needed.  The diagnoses included Agent Orange 
exposure, history of meningitis with no known residuals, long 
history of depression with two suicide attempts and 
intermittent alcohol abuse, with recent loss of license.  

On VA mental disorders examination in October 2002, the 
veteran related that he was first diagnosed with bipolar 
disorder by a private psychiatrist 10 years ago whom he 
continues to see on a monthly basis.  He gave a history of 
manic episodes which lasted 2-3 days.  He said that the manic 
episodes were better controlled with medication.  He 
described longstanding depressive episodes with multiple 
depressive symptoms.  His current symptoms included depressed 
mood, hypersomnia, anxiety, social avoidance and isolation, 
anergia, anhedonia, increased appetite, no libido and no 
initiative or motivation.  He also reported occasional 
suicidal ideation.  On mental status examination, the veteran 
affect was somewhat dysphoric though with range generally 
appropriate to content.  His thoughts were logical and 
organized with no evidence of disordered thought process or 
content.  He denied any history of auditory or visual 
hallucinations.  He noted a history of some grandiose 
delusional thought during manic episodes but denied current 
grandiose delusion.  He reported difficulty with 
concentration which he attributed to the lasting effects of 
ECT treatments.  The diagnostic impressions included bipolar 
disorder and alcohol abuse.  The GAF score was 48.  The 
examiner noted that the veteran had increased difficulty due 
to lack of transportation, having had his driver's license 
suspended due to a DUI arrest.  It was noted that prior to 
the license suspension, the veteran went to the supermarket 
1-2 times per week, attended church group meetings, family 
gatherings, and medial appoints.  The veteran related that at 
times, he declined opportunities to go out due to anergia and 
lack of motivation.  The examiner concluded that the 
veteran's vegetative depressive symptoms caused significant 
impairment in his activities outside the home but it is not 
clear that such limitations met the definition of 
"housebound."  

The veteran contends that he is entitled to special monthly 
pension benefits due to being housebound.  In this case, the 
Board finds that the weight of the evidence is against 
awarding special monthly pension by reason of housebound 
status.  The Board notes that the fact that the veteran has 
received treatment for his psychiatric condition is amply 
demonstrated by the evidence of record and is not in dispute. 
However, entitlement to a special monthly pension based on 
being housebound requires a specific, and significant, level 
of disability and the medical and other evidence of record 
does not establish that such level of disability exists with 
respect to the veteran.  

The veteran does not have a single disability that is rated 
100 percent and there is no indication that such is ratable 
as 100 percent.  He is currently rated 70 percent due his 
psychiatric disorder, under 38 C.F.R. § 4.130, Code 9432.  In 
this regard it is noted that the criteria for a 100 percent 
evaluation for bipolar disorder warrants total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Code 9434.  The 
medical evidence included in the claims file does not 
demonstrate psychiatric symptoms which reflects total 
occupational and social impairment.  In this case, the 
veteran's symptomatology, more nearly approximates the 
findings for the 70 percent rather than the 100 percent 
rating.  

In addition, the medical evidence of record, including the 
most recent VA general medical examination, does not show 
that the veteran has other disabilities which could be rated 
100 percent disabling.  In this regard, it is noted that some 
records note suspected glaucoma; however, the veteran failed, 
without good cause, to report to a VA eye examination which 
may have provided additional information regarding this 
claimed disorder.  Significant visual impairment has not been 
shown by any of the evidence on file.

Moreover, there is no evidence that the veteran is 
housebound.  Indeed, the record shows that ongoing 
transportation problems, including the recent loss of his 
license due to a DUI, has created obstacles in getting 
around.  Nevertheless, the veteran has reported that he is 
able to leave his home for medical appointments, to attend 
church, to go grocery shopping and to attend AA meetings.  In 
short, the evidence does not indicate that the veteran is 
substantially confined to his home by reason of disability.  
The requirements for special monthly pension at the 
housebound rate have not been met.  

The evidence does not show that the veteran meets the 
criteria for a 100 percent rating for his psychiatric 
disorder.  Since the veteran does not have a disability rated 
100 percent, there is no legal entitlement to special monthly 
pension by reason of being housebound.  

The preponderance of the evidence is against the claim for 
special monthly pension based on being housebound.  Thus, the 
benefit-of-the- doubt doctrine does not apply, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 90 (1990).  


ORDER

Entitlement to special monthly pension based upon housebound 
status is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

